DETAILED ACTION
This Non Final Office Action is in response to Application filed on 07/11/2019.
Claims 1-21 filed on 09/30/2019 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/11/2019 are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 1, 6-8, 13-15 and 20-21 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim  1, 6-8, 13-15 and 20-21 of copending Application No. 16/588,860 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Please see table below regarding the claimed invention.
Instant Application 16/509,307
Copending Application 16/588,860
1. A computer-implemented method, comprising: receiving a data segment on which a cryptography and/or compression operation is to be executed; determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator; determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression 


6. The method of claim 1, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU.
7. The method of claim 1, wherein the cryptography and/or compression operation on the data segment comprises 









14. The non-transitory machine-readable medium of claim 8, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
15. A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data processing operations, the operations including: receiving a data segment on which a cryptography and/or compression operation is to be executed;  Atty. Docket No.: 206368.0518.5 (P335) 28determining status information 


20. The data processing system of claim 15, wherein the hardware cryptography/compression accelerator is a companion chip to the CPU.
21. The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to Atty. Docket No.: 206368.0518.5 (P335) 30the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.
21. The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauhan (US 20180103018 A1).

Regarding claim 1. Chauhan teaches A computer-implemented method (Chauhan [0003] “systems and methods for executing cryptographic operations across different types of processing hardware.”), comprising: 
receiving a data segment on which a cryptography and/or compression operation is to be executed (Chauhan [0324] “The packet engine 1105 may identify, according to a message or communication from the client 102a-n or the server 106a-n, a cryptographic function to be performed at the device 200…the message may include a data packet (i.e. data segment)…the packet engine 1105 may intercept the message between the client 102a-n and the server 106a-n”, where the data packet is received by the appliance device 200 illustrated in Figure 11A in order to perform the identified cryptographic function); 
determining status information relating to a central processing unit (CPU) and a hardware cryptography/compression accelerator (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units (CPUs) such as x86 based devices. Some of these cryptographic operations may be performed more optimally on some of these devices (e.g., on a specialized cryptographic processor), while others may be performed sufficiently well on certain of these devices (e.g., a CPU).
To achieve optimal distribution of these cryptographic operations across the processors, the intermediary device may determine or assign which of the devices or processors to perform which cryptographic operation. This assignment may be based on a number of factors, such as utilization of each processor, type of cryptographic operation, size of data to be processed, and/or incoming rate of data to be processed, among others for example.”
Where the status information relating to the CPU and accelerator correspond to the factors such as utilization of each processor, type of cryptographic operation, size of data); 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information relating to the CPU and the hardware cryptography/compression accelerator (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units ( CPUs) such as x86 based devices…To achieve optimal distribution of these cryptographic operations across the processors, the intermediary device may determine or assign which of the devices or processors to perform which cryptographic operation… This assignment may be based on a number of factors, such as utilization of each processor, type of cryptographic operation, size of data to be processed, and/or incoming rate of data to be processed, among others for example.”); 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, smaller record size is processed on the CPU as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size); and 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware cryptography/compression accelerator: forwarding the data segment to the hardware cryptography/compression accelerator for execution of the cryptography and/or compression operation (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, larger record size is processed on the accelerator as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size).
Regarding Claims 8 and 15, they include similar limitations to claim 1, therefore the rejection applied to claim 1 is also applied to claims 8 and 15.

Regarding claim 6. Chauhan teaches The method of claim 1, Chauhan teaches wherein the hardware cryptography/compression accelerator is a companion chip to the CPU (Chauhan [0321] “The intermediary device may have one or more specialized cryptographic processors (e.g., cryptographic accelerators) and general computer processing units (CPUs) such as x86 based devices.”, Figure 11A (1115a-n) and [0329] disclose the various cryptographic processing hardware, including CPU and accelerator as companion hardware within the appliance device 200).

Regarding Claims 13 and 20, they include similar limitations to claim 6, therefore the rejection applied to claim 6 is also applied to claims 13 and 20.  

Regarding claim 7. Chauhan teaches The method of claim 1, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment (Chauhan [0321] “…cryptographic operations, such as (1) elliptic curve multiplication with known-point, (2) applying a Rivest-Shamir-Adleman (RSA) 2048-bit key signature to the resultant of the elliptic curve multiplication, (3) elliptic curve multiplication with unknown point to the resultant of the RSA, and/or (4) Advanced Encryption Standard (AES) record encryption and decryption operations.”, where e.g. RSA is an asymmetric cryptographic algorithm).
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Gasser (US 10719366 B1), hereinafter Gasser.

Regarding claim 2. Chauhan teaches The method of claim 1, wherein the status relating to the CPU and the hardware cryptography/compression accelerator comprises utilization ratios of the CPU and hardware cryptography/compression accelerator (Chauhan discloses in [0005-0006, 0321] utilization level of each processor, e.g. CPU and accelerators to be a factor, i.e. status information, related to each processor, where the utilization level corresponds to the utilization ratio/percentage in the instant application as disclosed in [0038] of the instant application,
where processor utilization for one of ordinary skill in the art before the effective filing date of the claimed invention is defined to be the usage of processing resources, the amount of work handled by a CPU or the percentage of the amount of time the processor is busy/(doing work) compared to the processor being idle, which indicates that the utilization is directly proportional to the processor’s amount of time/cycles to complete an operation, i.e. the shorter the amount of time/cycles to complete an operation, the less busy the processor becomes for a given operation, i.e. the lower the processor is utilized), and 
wherein determining whether the cryptography Atty. Docket No.: 206368.0518.5 (P335) 24and/or compression operation on a data segment is to be executed on the CPU or on the hardware cryptography/compression accelerator based at least in part on the status information 
[determining a data segment size threshold based at least in part on the utilization ratios of the CPU and hardware cryptography/compression accelerator]; 
determining a size of the data segment (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations…); 
when the size of the data segment is below the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU (Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, smaller record size is processed on the CPU as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size); and 
(Chauhan [0331] “…the packet engine 1105 may compare the identified size of data undergoing the one or more cryptographic operations with a predefined threshold for the respective cryptographic processing hardware 1115a-n. The predefined threshold may correspond to an optimal size of data for processing by the respective cryptographic processing hardware 1115a-n…an x86 processor may process or handle the data at a similar rate or within a similar time duration as a cryptographic accelerator card, when the size of the data to be processed is relatively small”, [0343] “Operation (1142) may be performed more optimally by the x86 processor 1115a for smaller record sizes and more optimally by the cryptographic accelerator 1115b for larger record sizes.”, larger record size is processed on the accelerator as disclosed in [0344], Figure 11B (1142) illustrates the assigning of a CPU or accelerator to perform the function is contingent on the record size).
While Chauhan discloses the aforementioned limitations and further discloses in e.g. [0351] determining/selecting a processor hardware for a cryptographic operation based on data size, and [0333] determining hardware utilization, [0347] offloading based on utilization, the system further includes a data size threshold that determines the selection of the processing hardware as disclosed in [0331], however, Chauhan does not explicitly disclose the remaining limitation where the data size threshold is based on the processors utilization.
 (Gasser Col. 4 line 39-49 “Machine learning techniques and/or testing of differently sized workloads may be used to estimate the completion time. For example, a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
Examiner asserts that the completion time of processors and availability and incomplete computation time corresponds to utilization. For example if a size threshold is set, but the accelerometer, which processes data with a size above the aforementioned size threshold, has an incomplete computation above a certain threshold, then the CPU will process the accelerometer data until the accelerometer workload is smaller, which indicates changing the size threshold until the utilization of the accelerometer permits processing the accelerometer data on the accelerometer,
where processor utilization for one of ordinary skill in the art is defined to be the usage of processing resources, the amount of work handled by a CPU or the percentage of the amount of time the processor is busy/(doing work), which indicates that utilization is directly proportional to the processor’s amount of time/cycles to complete an operation, i.e. the shorter the amount of time/cycles to complete an operation the lower the processor is utilized).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).

Regarding Claims 9 and 16, they include similar limitations to claim 2, therefore the rejection applied to claim 2 is also applied to claims 9 and 16.  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan-Gasser and further in view of Nicholson (US 20170277551 A1), hereinafter Nicholson.

Regarding claim 3. Chauhan-Gasser teach The method of claim 2, 
Chauhan does not teach the below limitations.
Gasser teaches wherein determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware cryptography/compression accelerator [comprises performing a lookup operation in a CPU utilization to data segment size threshold mapping table] (Gasser Col. 4 line 39-49 “…a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
where the completion time of processors and availability and incomplete computation time corresponds to utilization, please see detailed rationale on utilization in claim 2), and 
wherein the data segment size threshold increases as the utilization ratio of the CPU decreases, and vice versa (Gasser Col. 4 line 39-49 “Machine learning techniques and/or testing of differently sized workloads may be used to estimate the completion time. For example, a small operation may be sent to the accelerator and also executed on the CPU, the time to completion may be recorded on both types of hardware. The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount, then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold selection.
Examiner asserts that the refining process for selecting the most efficient processor, is determined by increasing data size until a threshold is determined/selected, where the determination/selection is based on the completion time, related to utilization, is continuously refined, which makes it obvious to one of ordinary skill in the art to ascertain that one of two finite processes is going to occur in order to determine the threshold size based on completion time, related to utilization:
1. the data size threshold is going to increase if the completion time of the processor, related to utilization, decreases, i.e. smaller than the previous determination of the completion time, or
2. the data size threshold is going to decrease if the completion time of the processor, related to utilization, increases, i.e. larger than the previous determination of the completion time.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan to incorporate the teaching of Gasser to utilize the above feature, with the motivation of optimizing the hardware selections, as recognized by (Gasser, Col. 5 line 26-30).
While Chauhan-Gasser teaches the aforementioned limitations, however, Chauhan-Gasser do not teach the remaining limitation.
Nicholson teaches performing a lookup operation in a CPU utilization to data segment size threshold mapping table (Nicholson  [0075] “The selection module 204 may select between FFT functions for the CPU 112, the GPU 116 and the accelerator 124 to select a function and associated processor that is most appropriate for meeting certain execution goals.”, [0077] “…characteristics of the function call may include size of the function”, [0080] “…the selection module 204 may assess current operating status of each available processor 112, 116, 120, 124, 128 and may determine that one or more of the available processors 112, 116, 120, 124, 128 is busy executing another function or program. Status of each of the available processors 112, 116, 120, 124, 128 may be a factor along with other criteria, such as maximum efficiency, maximum performance, etc.”, [0098] “…module 702 that compares energy consumption characteristics of a plurality of processors available for execution of a function. Each energy consumption characteristic varies as a function of function size”, [0099] “…the processor energy consumption characteristics are expressed graphically, a curve representing the processor energy consumption characteristics may include an initial offset followed by a curve that increases based on function size. FIGS. 11 and 12 are representative graphical representations of the processor energy consumption characteristics of three available processors and are discussed further below”, [0122] “FIG. 11 … The chart shows an energy consumption characteristic of three available processors: a CPU (e.g. CPU 112), a first accelerator (e.g. accelerator 124), and a second accelerator (i.e. another accelerator 124).”, [0124] “The comparison module 702 may use data similar to what is in FIG. 11 to compare the energy consumption characteristics and the selection module 704 may then select a processor with a processor with a lowest energy consumption characteristic. For example, the comparison module 702 may use equations, tables, etc.”, where the energy consumption characteristic of a processor of the plurality of processors includes a startup cost and energy usage (i.e. utilization) as a function of function size, where energy usage is directly proportional to time to complete an operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan-Gasser to incorporate the teaching of Nicholson to utilize the above feature, with the motivation of selecting a  processor with the lowest energy consumption characteristic, as recognized by (Nicholson [0124]).

Regarding Claims 10 and 17, they include similar limitations to claim 3, therefore the rejection applied to claim 3 is also applied to claims 10 and 17.  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan-Gasser-Nicholson and further in view of Cardona (US 20070025395 A1), hereinafter Cardona.

Regarding claim 4. Chauhan-Gasser-Nicholson teaches The method of claim 3, [wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level], and 
wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware cryptography/compression accelerator exceeds a second alarm level (Gasser Col. 4 line 39-49 “…The size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Future workloads may be dispatched to the accelerator or kept on the CPU based (at least in part) on a comparison of their size to the threshold size…In this manner, a model estimating completion time for calls may be built in an initial self-test mode and then refined with online training”, Col. 5 line 17-27 “keep track of calls that have been dispatched to the accelerator 150 and/or kept on the CPU. For example, the indirection layer 120 may store a total amount of computation (e.g., based on the size of data associated with calls) sent to the accelerator but not yet completed. If the amount of incomplete computation at the accelerator is higher than a threshold amount (i.e. second alarm level), then to avoid delays in processing, the indirection layer 120 may keep calls on the CPU until the accelerator's queue of work is smaller. Based on such knowledge of the accelerator's availability, the indirection layer 120 may optimize the hardware selection 125 by occasionally keeping calls on the CPU that otherwise would have been dispatched to the accelerator 150”,
where the determination/selection of a data threshold size; above which, accelerometer is selected, otherwise, CPU is selected, is based on completion time, and availability and incomplete computation, where the process is continuously refined, which indicates dynamic threshold.
Examiner asserts that the completion time of processors and availability and incomplete computation time corresponds to utilization. For example if a size threshold is set, but the accelerometer, which processes data with a size above the aforementioned size threshold, has an incomplete computation above a certain threshold, then the CPU will process the accelerometer data, (which indicates that the size threshold that governs when data is being processed is processed by the processor is at a maximum since no data of any size is being processed by the accelerator during this time), until the accelerometer workload is smaller, which indicates changing the size threshold until the utilization of the accelerometer permits processing the accelerometer data on the accelerometer).
Where when “data segment size threshold is set to a maximum” is equal to enabling the CPU to perform ALL the operations of ALL data size, since all data sizes below a maximum would enable the processor to be selected as disclosed in [0023] of the instant application.
While Chauhan-Gasser-Nicholson discloses the aforementioned limitations, 

Gasser further discloses the training process based on the threshold data size to select an efficient process, where it would have been obvious to ascertain that if the completion time of the processor is large with respect to other accelerators, and the amount of incomplete computation is above a threshold, i.e. first alarm level, then the processor would stop processing data, which indicate that the data size threshold is 0 since no data is being processed by the processor, however, Chauhan-Gasser-Nicholson do not explicitly state that the processor would stall if the utilization is above a threshold level.
Cardona teaches wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level (Cardona Figure 5 “[0065] In step 512, if system processor utilization is above the threshold value, dynamic offload processing of TCP segmentation packets to the network interface card is employed.”, Figure 5 illustrates that (512) if the processor utilization reaches above a threshold (a first alarm level), then the segment would be processed by an interface card instead of the processor, which indicates stalling the processor and diverting all data of all sizes to be processed by the network interface card.
Where when “data segment size threshold is set to 0” is equal to enabling the accelerator to perform ALL the operations of ALL data size, since all data sizes above 0 would enable the accelerator to be selected as disclosed in [0023] of the instant application).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan-Gasser-Nicholson to incorporate the teaching of Cardona to utilize the above feature, with the motivation of optimal balance between processor utilization and Ethernet performance”, as recognized by (Cardona [0022]).

Regarding Claims 11 and 18, they include similar limitations to claim 4, therefore the rejection applied to claim 4 is also applied to claims 11 and 18.  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan-Gasser-Nicholson-Cardona and further in view of Balle (US 20180024861 A1), hereinafter Balle.
	
Regarding claim 5. Chauhan-Gasser-Nicholson-Cardona The method of claim 4, 
Chauhan-Gasser does not disclose the below limitations.
Nicholson discloses wherein the CPU utilization to data segment size threshold mapping table… user-defined (Nicholson [0097] “Each energy consumption characteristic varies as a function of function size. The energy consumption characteristics may be supplied by a vendor, provided by a user, derived from previously executed functions, etc.”), 

Nicholson does not disclose the remaining limitations.
Cardona discloses the first alarm level… user-defined (Cardona [0062] “The threshold may be a user specified value”), and 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chauhan-Gasser-Nicholson to incorporate the teaching of Cardona to utilize the above feature, with the motivation of optimal balance between processor utilization and Ethernet performance”, where the threshold is set by a finite options including user, average processor usage, as recognized by (Cardona [0022, 0062]).
Cardona does not disclose the remaining limitation.
Balle discloses …the second alarm level are user-defined (Balle discloses in [0067] “managing the allocation of accelerator resources”, [0057] “environment 1400 includes resource allocation objective data 1404 indicative of user-defined thresholds or goals ("objectives") to be satisfied during the execution of the workloads.”, where the second alarm level in the instant application pertains to the accelerator).

  
Regarding Claims 12 and 19, they include similar limitations to claim 5, therefore the rejection applied to claim 5 is also applied to claims 12 and 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 20180006806 A1) discloses in Wang [0044-0048] and Figure 6, selecting between a CPU and an accelerator based on status information.
Wei (US 20090237401 A1) discloses increasing a number of line segments generated when a load a CPU is less than or equal to a threshold and decrease the number of line segments when the load of CPU exceeds the threshold.
Belgaied (US 20080098215 A1) discloses in [0034] look up table to determine those cryptographic accelerators capable of handling a request, based on packet-size limitations, data types, etc.
Bobba (US 20180157531 A1) discloses in e.g. [0026] selecting an appropriate hardware accelerator based on the size of input data, the expected run time of acceleration candidate on each hardware accelerator. The expected run time 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497